DREWRYS BREWING COMPANY 5402 Brittany Drive McHenry, IL 60050 October 20, 2011 VIA EDGAR United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Mail Stop 3561 Washington, D.C.20549 Attention: John Reynolds, Assistant Director Re:Drewrys Brewing Company Registration Statement on Form S-2 Filed September 14, 2011 File No. 333-173309 Dear Mr. Reynolds: In response to your correspondence dated September 28, 2011 concerning the above-referenced filing, the comment letter from the Commission and the response thereto filed on behalf of the above-referenced issuer, Drewrys Brewing Company (the "Company"), please be advised, on behalf of the Company, that we acknowledge the following: · we are responsible for the adequacy and accuracy of the disclosure in our filings under the Exchange Act of 1934; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and · we may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, DREWRYS BREWING COMPANY /s/ Francis Manzo Francis Manzo Chief Executive Officer
